Order, Supreme Court, New York County, entered March 8, 1976, granting the motion made by all defendants except Dormer and Luks requiring plaintiff-appellant to serve a new complaint upon the finding that the "complaint in its present form, abounds in generalities and lumps together various causes of action, making it impossible to be intelligently answered”, unanimously affirmed, with $40 costs and disbursements to respondents. (Board of Educ. v Farmingdale Classroom Teachers Assn., Local 1889, AFT AFL-CIO, 38 NY2d 397), relied upon by the plaintiff-appellant, does authorize pleading a cause of action for *528prima facie tort when traditional torts have also been pleaded but this does not license a melange of causes of action to be stated as one. Concur— Kupferman, J. P., Lupiano, Silverman, Lane and Lynch, JJ.